Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14 in the reply filed on 4/22/2022 is acknowledged (no valid Attorney’s phone number is provided in the reply).
Claim Status
Claims 1-19 are pending.
Claims 15-19 are withdrawn, non-elected without traverse. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it recites the limitation “forming a gate groove at the bottom of the first opening, and forming a source-drain groove at the bottom of the second opening”.  There is insufficient antecedent basis for “the bottom of the first opening… and the bottom of the second opening” in the claim. For the examination purpose, it is interpreted as “forming a gate groove at a bottom of the first opening, and forming a source-drain groove at a bottom of the second opening”.
Furthermore, claim 1 recites “removing the first mask layer on the gate structures of the dummy device region”. There is antecedent basis issue for “the gate structures of the dummy device region, and forming, in the first mask layer, a first opening exposing the gate structures” because there is no mention that the gate structures are located in the dummy device region in the preceding claim limitations. Therefore, the claim is indefinite. For the examination purpose, it is interpreted as “some of the gate structures are located in the dummy device region, removing the first mask layer on the some of gate structures in the dummy device region, and forming, in the first mask layer, a first opening exposing the some of the gate structures”
claim 1 further recites “removing the second mask layer on the source-drain plug of the dummy device region”. There is antecedent basis issue for “the source-drain plug of the dummy device region” because there is no mention that the source-drain plug is located in the dummy device region in the preceding claim limitations. Therefore, the claim is indefinite. For the examination purpose, it is interpreted as “the source-drain plug is located in the dummy device region, removing the second mask layer on the source-drain plug in the dummy device region”
Regarding claims 2-14, they are rejected under the 112(b) due to their dependencies of claim 1. 

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding “a method for forming a semiconductor structure” in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2021/0098466 A1 to Liaw in combination of US 2020/0075409 A1 to Wang) substantially teach some of following limitations:
Liaw in combination of Wang discloses a method for forming a semiconductor structure, comprising: 
providing a base (a Liaw’s base comprising a substrate 101 in Fig. 4J) comprising: 
a device region (Liaw’s device region under a gate electrode 143b), 
a dummy device region (Liaw’s dummy device region under a dielectric structure 151 formed by cut metal gate process described in [0075]), 
an isolation layer (Liaw’s dielectric fin 190e and insulating liner 107”), 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Liaw’s Fig. 4J, annotated. 
gate structures (Liaw’s gate structures including gate electrodes 143a-d and gate dielectric layer 141) located on the isolation layer (Liaw’s 190e,107”), 
a first mask layer (Liaw’s hard mask 147) located on the gate structures (143a-d, 141), 
a source-drain plug (Liaw’s contact 161h on S/D structure 135) located between the gate structures (143a-d, 141. A similar structure in Fig. 4J can repeated next to it in an integrated device) and on the isolation layer (Liaw’s 190e,107”), and 
a second mask layer (Wang’s mask layer 128 on a metal fill 126 in contacting source and drain materials 114a, 114b in Fig. 11 can be implemented on Liaw’s contact 161h) located on the source-drain plug (Liaw’s contact 161h); 
the source-drain plug (Liaw’s contact 161h) is located in the dummy device region (Liaw’s dummy device region under a dielectric structure 151),

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Wang’s Fig. 11, annotated. 
However, Liaw in combination of Wang does not teach the limitations of “some of the gate structures are located in the dummy device region, removing the first mask layer on the some of the gate structures in the dummy device region, and forming, in the first mask layer, a first opening exposing the some of the gate structures; removing the second mask layer on the source-drain plug of the dummy device region, and forming, in the second mask layer, a second opening exposing the source-drain plug; removing, using the remaining first mask layer and second mask layer as masks, the gate structures exposed by the first opening and the source-drain plug exposed by the second opening, forming a gate groove at a bottom of the first opening, and forming a source-drain groove at the a of the second opening; and forming a dielectric layer in the gate groove and the source-drain groove” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-14, they are allowed due to their dependencies of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898